SCHWELB, Associate Judge,
dissenting:
I disagree with the court’s view that the proceeding is not “ripe.” A District Committee of the Virginia State Bar issued a public reprimand, with conditions, as a result of Shelnutt’s initial violation. Shelnutt did not appeal from the Committee’s order. The proceedings for reciprocal discipline initiated by District of Columbia Bar Counsel were based on the reprimand.
I discern no “ripeness” problem. The reciprocal discipline proceeding was ripe when instituted and remains ripe today. To be sure, the Virginia State Bar Committee has alleged noncompliance by Shelnutt with the terms of the reprimand, and further disciplinary proceedings are pending in Virginia. Any future discipline for noncomplianee with the conditions of the reprimand, however, will be for a new, separate and distinct violation and will not affect ripeness.1
Bar Counsel concedes, however, that the Fifth District Committee of the Virginia State Bar, which issued the reprimand, has no authority to disbar an attorney or to suspend an attorney from practice. Accordingly, it is not a “disciplining court” within the meaning of D.C.Bar R. XI, § 11(a), and this court is without authority to impose reciprocal discipline. I would therefore remand the case to the Board and direct that its Report and Recommendation be revised accordingly.

. If the reprimand were withdrawn pending further discipline in Virginia, then our case might (or might not) be moot. Mootness, however, is a different concept from lack of ripeness; a moot case is one which was initially ripe and justicia-ble, but which has been rendered non-justiciable by subsequent events.